           Case 1:19-cv-11457-IT Document 90 Filed 02/27/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                        Plaintiffs,

                v.                                              CIVIL ACTION NO.
                                                                1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP. and
 INGENICO GROUP, SA,

                        Defendants.


                     JOINT MOTION FOR RULE 502(d) ORDER AND
                       STIPULATION AND PROTECTIVE ORDER

       Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure and Rule 502(d) of the

Federal Rules of Evidence, the parties in the above-captioned litigation respectfully move this

Court for entry of Stipulated Rule 502(d) Order attached hereto as Exhibit A as well as the

Stipulation and [Proposed] Protective Order (the “Protective Order”) attached hereto as Exhibit

B. As grounds for this Joint Motion, the parties state that private, corporate, proprietary, and

employee information protected from disclosure is at issue in this case and is being sought by the

parties in discovery. Entry of the attached proposed Protective Order is necessary to maintain

the confidentiality of such information.
          Case 1:19-cv-11457-IT Document 90 Filed 02/27/20 Page 2 of 3



Dated: February 27, 2020

Respectfully Submitted,

Plaintiffs                                   Defendants
AnywhereCommerce, Inc.                       Ingenico Inc., Ingenico Corp. and Ingenico
and BBPOS Limited,                           Group SAS,

By their attorneys,                          By their attorneys,

/s/ Jonathon D. Friedmann                    /s/ John A. Tarantino
JONATHON D. FRIEDMANN (BBO #180130)          JOHN A. TARANTINO (BBO #492230)
ROBERT P. RUDOLPH (BBO # 684583)             PATRICIA K. ROCHA (BBO #542348)
Rudolph Friedmann LLP                        NICOLE J. BENJAMIN (BBO #666959)
92 State Street                              WILLIAM K.WRAY, JR. (BBO #689037)
Boston, MA 02109                             Adler Pollock & Sheehan P.C.
Tel.: (617) 723-7700                         One Citizens Plaza, 8th Floor
Fax: (617) 227-0313                          Providence, RI 02903
jfriedmann@rflawyers.com                     Tel: (401) 274-7200
rrudolph@rflawyers.com                       Fax: (401) 351-4607
                                             jtarantino@apslaw.com
                                             procha@apslaw.com
-and-                                        nbenjamin@apslaw.com
                                             wwray@apslaw.com

OLIVER D. GRIFFIN (admitted pro hac vice)
PETER N. KESSLER (admitted pro hac vice)
MELISSA A. BOZEMAN (admitted pro hac vice)
Kutak Rock LLP
1760 Market Street, Suite 1100
Philadelphia, PA 19103-4104
Tel.: (215) 299-4384
Fax: (215) 981-0719
Oliver.griffin@kutakrock.com
Peter.kessler@kutakrock.com
Melissa.bozeman@kutakrock.com




                                       2
            Case 1:19-cv-11457-IT Document 90 Filed 02/27/20 Page 3 of 3



 DANIEL CARMELI (admitted pro hac vice)
 1801 California Street, Suite 3000
 Denver, CO 80202-2652
 Tel.: (303) 297-2400
 Fax: (303) 292-7799
 Daniel.carmel@kutakrock.com

 -and-

 RICARDO G. CEDILLO (admitted pro hac vice)
 Davis, Cedillo & Mendoza, Inc.
 755 E. Mulberry Avenue, Suite 500
 San Antonio, TX 78212
 Tel.: (210) 822-6666
 Fax: (210) 822-1151
 rcedillo@lawdcm.com




                                          3
997544.v1
